 1                                             HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
 9    JOSE GUTIERREZ, et al.,
                                                      NO. 2:21-cv-00682-RSM
10
                          Plaintiffs,
11                                                    STIPULATED MOTION AND ORDER
      v.                                              ADDING PLAINTIFFS XAVIER ORTIZ
12                                                    AND GERBER GIRON BARRIOS
      E&E FOODS, et al.,
13                                                    Note on Motion Calendar: July 9, 2021
                            Defendants.
14

15                                        I   STIPULATION
16          The parties stipulate and ask the court to approve adding two additional named
17   plaintiffs to the case, Xavier Ortiz and Gerber Giron Barrios. Mr. Ortiz and Mr. Giron
18   filed substantially the same claims in their own lawsuits and intend to dismiss those
19   claims from their lawsuits and join them with Plaintiffs in this case. See Ortiz v E&E
20   Foods, et al., USDC No. 2:20-cv-01767-RSM and Giron v E&E Foods, et al., USDC No.
21   2:21-cv-00273-RSM. For purposes of the statutes of limitation, the parties further
22   stipulate that the wage claims of Giron and Ortiz being joined in this action “relate back”
23   to the dates they originally commenced their individual lawsuits, i.e., September 1, 2020,
24   and October 26, 2020, respectively.
25   //
26   //
27   //

      STIPULATION AND ORDER ADDING
      PLAINTIFFS - 1
 1        IT IS SO STIPULATED this 9th day of July, 2021.
 2
     HOLMES WEDDLE & BARCOTT               BRESKIN JOHNSON & TOWNSEND, PLLC
 3
                                         By: s/ Daniel F. Johnson
 4   By: s/ Michael A. Barcott               Daniel F. Johnson, WSBA #27848
                                             1000 Second Avenue, Suite 3670
 5       Michael A. Barcott, WSBA #13317     Seattle, WA 98104
 6       3101 Western Avenue, Suite 500      (206) 652-8660
         Seattle, WA 98121-3071              djohnson@bjtlegal.com
 7       (206) 292-8008
         mbarcott@hwb-law.com
 8
         Attorney for Defendants
 9

10                                         LAW OFFICE OF JOHN W. MERRIAM

11                                         By: s/ John W. Merriam
                                               John W. Merriam, WSBA #12749
12                                             4005 20th Avenue West, Suite 110
                                               Seattle, WA 98199
13                                             (206) 729-5252
14                                             john@merriam-maritimelaw.com

15                                         Attorneys for Plaintiffs

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER ADDING
     PLAINTIFFS - 2
 1                                         II    ORDER
 2         It is hereby ORDERED that, pursuant to the stipulation of the parties, Xavier Ortiz
 3   and Gerber Giron Barrios may be added as additional Plaintiffs.
 4

 5         DATED this 15th day of July, 2021.
 6

 7

 8                                              A
                                                RICARDO S. MARTINEZ
 9                                              CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATION AND ORDER ADDING
      PLAINTIFFS - 3
